DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. This action is in response to the amendment filed on 26 October 2021. Applicant's arguments and amendments to the claims have been fully considered but do not place the application in condition for allowance. All rejections not recited herein are hereby withdrawn. This action is made FINAL.
3. The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered new claims 20-22 have been renumbered 21-23.

Claim Status
4. 	Claims 1-16 and 20-23 are pending.
	Claims 4-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Note that in the reply of 12 July 2021, Applicant amended the claims to require “at least two or more target genes” and claims 4-14 require at least two of the recited genes, whereas Applicant elected the single gene of IL-31.
Claims 1-3, 15, 16 and 20-23 read on the elected invention and have been examined herein. 
Non-Compliant Amendment
5.  The amendment filed on 26 October 2021 is non-compliant because the status identifiers used for clams 2-4 and 7-14 are not correct as these claims are directed to non-elected subject and should be accompanied by the status identifier of “(Withdrawn).”
	As set forth in MPEP 714, “For any amendment being filed in response to a restriction or election of species requirement and any subsequent amendment, any claims which are non-elected must have the status identifier (withdrawn). Any non-elected claims which are being amended must have either the status identifier (withdrawn) or (withdrawn – currently amended) and the text of the non-elected claims must be presented with markings to indicate the changes. Any non-elected claims that are being canceled must have the status identifier (canceled).”
The MPEP provides the following list of acceptable alternative status identifiers:

    PNG
    media_image1.png
    435
    908
    media_image1.png
    Greyscale


Drawings
6. It is noted that Applicant filed substitute drawings that included color drawings in the reply of 26 October 2021 and that the petition for color drawings was dismissed in the petition decision mailed on 19 November 2021. 
The previous objection to Figures 25 and 26 has been obviated by the filing of replacement figures 25 and 26. drawings are objected to under 37 CFR 1.83(a) because they fail to show a distinction between the columns “Psoriasis vs NML” and “Uninvolved skin (NL) vs NML” in Figures 25 and 26 since both columns of these figures appear to be a solid gray color and the columns are not labeled.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 
Regarding Figure 30, as set forth in the prior Office action, the specification at para [0248] describes Figure 30 in terms of color – i.e., “A darker red on the heatmap shows a lower Ct or an increased gene expression.” In the reply of 26 October 2021, Applicant filed Figure 30 in color. If in reply to the petition decision, a replacement drawing for Figure 30 is filed in black and white, then the description of this drawing in the specification must be corrected in a manner which would allow the details of this figure to be accurately described in terms of black/gray and white. 
	Maintained / Modified Claim Rejections - 35 USC § 101
7.  35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Note that the unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012).  
The unpatentability of abstract ideas was confirmed by the U.S. Supreme court in Bilski v. Kappos, No. 08-964, 2010 WL 2555192 (June 28, 2010) and in Alice Corp. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014).
Applicant’s attention is directed to the USPTO January 7, 2019 Revised Patent Subject Matter Eligibility Guidance (i.e., “PEG”) available at URL: 
<https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf>.
            Regarding Step 1 of the PEG, the claims are directed to the statutory category of a process.
            Regarding Step 2A, prong one, the claims recite the judicial exception of a law of nature. The claims recite the correlation between the level of gene expression of two or more target genes in the Th2 pathway and atopic dermatitis. Note that claims require detecting the expression level of at least two target genes that have an increase in the level of expression in subjects suspected of having atopic dermatitis and then diagnosing the subject.  As in Mayo Collaborative Services v. Prometheus, the recited Cleveland Clinic Foundation v. True Health Diagnostic, LLC, 2018-1218 (Fed Cir. 2019) which states that “The re-phrasing of the claims does not make them less directed to a natural law.”
The claims also recite the judicial exception of an abstract idea and particularly mental processes.
As stated in MPEP 2106.04(a)(2) III “the "mental processes" abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions.” 
The claims recite “diagnosing the subject."  Neither the specification nor the claims set forth a limiting definition for “diagnosing” and the claims do not set forth how “diagnosing” is accomplished. As broadly recited, “diagnosing” may be accomplished mentally and thus is an abstract step / process. “Diagnosing” may also be accomplished verbally. Such verbal communication is also abstract, having no particular concrete or tangible form.
The claims require detecting expression levels that are increased at least two fold compared to a normal control skin sample; and claim 2 requires detecting an up-regulated gene expression level compared to the gene expression level of an equivalent gene in a normal control sample. Neither the specification nor the claims provide a limited definition for “comparing” and the claims do not set forth how “comparing” is accomplished. As broadly recited, such comparing may be accomplished by critical thinking processes. Thereby, the comparing /step is an abstract idea / process.
Regarding Step 2A, prong two, having determined that the claims recite a judicial exception, it is then determined whether the claims recite additional elements that integrate the judicial exception into a practical application.
Herein, the claims do not recite additional steps or elements that integrate the recited judicial exceptions into a practical application of the exception(s). The additionally recited steps of isolating nucleic acids from a sample and detecting the expression levels of the nucleic acids using a probe, as well as methods that collect nucleic acids by applying an adhesive patch in a manner to adhere cells to the patch and removing the patch in a manner to retain the adhered cells are part of the data gathering process necessary to observe the judicial exception. These steps do not practically apply the judicial exception.
The claims have been amended to recite a step of administering a therapeutic drug to a diagnosed subject. However, the administering step is conditional and only occurs if a subject is diagnosed and the diagnosis only occurs if a two fold increase in expression is detected / occurs in the sample. The claims do not require that a two-fold increase in expression of the two or more target genes in the Th2 pathway is detected. In those instances in which a two-fold increase is not detected, the final diagnosing and administering steps need not occur. Note also that the claims are not directed to methods for diagnosing and treating a subject. Rather, the claims are directed more generally to methods for preparing nucleic acids from a skin sample.
Further, the claims do not indicate what the subject is diagnosed as having and with the exception of claims 22 and 23 the claims do not set forth any particular therapeutic drug. The claims are drawn to methods for preparing nucleic acids from a 
See MPEP 2106.04(d)(2) which states: 
When determining whether a claim applies or uses a recited judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, the following factors are relevant. 
a. The Particularity Or Generality Of The Treatment Or Prophylaxis 
The treatment or prophylaxis limitation must be "particular," i.e., specifically identified so that it does not encompass all applications of the judicial exception(s). For example, consider a claim that recites mentally analyzing information to identify if a patient has a genotype associated with poor metabolism of beta blocker medications. This falls within the mental process grouping of abstract ideas enumerated in MPEP § 2106.04(a). The claim also recites "administering a lower than normal dosage of a beta blocker medication to a patient identified as having the poor metabolizer genotype." This administration step is particular, and it integrates the mental analysis step into a practical application. Conversely, consider a claim that recites the same abstract idea and "administering a suitable medication to a patient." This administration step is not particular, and is instead merely instructions to "apply" the exception in a generic way. Thus, the administration step does not integrate the mental analysis step into a practical application.

See also MPEP 2106.04(d)(2): 
Examiners should keep in mind that in order to qualify as a "treatment" or "prophylaxis" limitation for purposes of this consideration, the claim limitation in question must affirmatively recite an action that effects a particular treatment or prophylaxis for a disease or medical condition. An example of such a limitation is a step of "administering amazonic acid to a patient" or a step of "administering a course of plasmapheresis to a patient." If the limitation does not actually provide a treatment or prophylaxis, e.g., it is merely an intended use of the claimed invention or a field of use limitation, then it cannot integrate a judicial exception under the "treatment or prophylaxis" consideration. prescribing a topical steroid to a patient with eczema" is not a positive limitation because it does not require that the steroid actually be used by or on the patient, and a recitation that a claimed product is a "pharmaceutical composition" or that a "feed dispenser is operable to dispense a mineral supplement" are not affirmative limitations because they are merely indicating how the claimed invention might be used.

Regarding Step 2B, the next question is whether the remaining elements/steps – i.e., the non-patent-ineligible elements/steps - either in isolation or combination, amount to significantly more than the judicial exception. 
Herein, the additionally recited steps of isolating nucleic acids from a skin sample  by applying an adhesive patch to the subject’s skin to adhere a sample and removing the adhesive patch in a manner to retain a sample of cellular material adhered to the patch were also well-known, routine and conventional in the prior art. See, for example, Benson et al (PGPUB 2007/020540; cited in the IDS – see, e.g., (para [0009-0014], [0030], [0038], [0048], [0061], [0135], [0137], [0212] and [0244-0247]); Schauberger et al (J Allergy Clin Immunol. Feb. 2017. 139(2): abstracts p. AB239, No. 751; cited in the IDS), Liu et al (J. Investigative Dermatology. March 2004. 122.3, p. A54, Abstract 323; cited in the IDS), Merola et al (J Investigative Dermatology. 19 April 2018. Abstract 1096; cited in the IDS), and Alsobrook et al (WO 2016/179043; cited in the IDS – see, e.g., abstract and p. 2-3). Methods of detecting nucleic acid expression were also well-known, routine and conventional in the prior art, as evidenced by the teachings in the specification at, e.g., para [0177].
See also MPEP 2106.05(d) II which states that:

The courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 

Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
ii. Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015); 
iii. Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017); 
iv. Immunizing a patient against a disease, Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1063, 100 USPQ2d 1492, 1497 (Fed. Cir. 2011); 
v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546; 
vi. Freezing and thawing cells, Rapid Litig. Mgmt. 827 F.3d at 1051, 119 USPQ2d at 1375; 
vii. Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014); and 
viii. Hybridizing a gene probe, Ambry Genetics, 774 F.3d at 764, 113 USPQ2d at 1247.
	
In Mayo v. Prometheus, the Supreme Court stated:  "[t]o put the matter more succinctly, the claims inform a relevant audience about certain laws of nature; any additional steps consist of well understood, routine, conventional activity already engaged in by the scientific community; and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately." 
This is similar to the present situation wherein the additional steps and elements are recited at a high degree of generality and are all routine, well understood and conventional in the prior art. The recited steps and elements do not provide the inventive concept necessary to render the claims patent eligible. See also Genetic Technologies Ltd. v. Merial L.L.C. 818 F.3d at 1377, 1379 (Fed. Cir. 2016).
For the reasons set forth above, when the claims are considered as a whole, the claims are not considered to recite something significantly more than a judicial Response to Remarks:
The response states:
 “Without acquiescing to the correctness of the Office’s assertions and solely for the purposes of expedited prosecution, claim 1 has been amended to include the steps: “c) diagnosing the subject when the expression levels are increased at least two fold compared to a normal control skin sample; and d) administering a therapeutic drug to the diagnosed subject.” Applicant asserts amended claim 1 is not directed to a judicial exception under Step 1B, prong 1 of the Mayo/Alice test.”

These arguments and the amendments to the claims have been fully considered but are not persuasive. The claims do recite judicial exceptions for the reasons set forth in the above rejection. The amendment to the claims to recite diagnosing the subject (as having any condition or disease) when (i.e., if) there is a two-fold increase in expression and then administering any therapeutic agent (that treats any condition or disease) to the diagnosed subject is not a practical application of the recited judicial exceptions, as discussed in detail above.
Maintained / New Claim Rejections - 35 USC § 112(b) - Indefiniteness
8. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 15, 16 and 20-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Maintained rejection:
Claim 2 is indefinite over the recitation of “equivalent gene.” This phrase is not clearly defined in the specification or the claims and there is no art recognized definition for this phrase. It is unclear as to what would be the identity of an “equivalent gene.” For instance, it is unclear as to whether an equivalent gene is limited to the same gene, or includes a gene that shares an unspecified level of sequence identity and/or a gene have the same or an unspecified similar function. Accordingly, the metes and bounds of the claimed subject matter is not clear.
Response to Remarks:
In the reply of 26 October 2021, Applicant did not specifically address this rejection. The rejection is maintained for the reasons set forth above.
New grounds of rejection:
Claims 1-3 15, 16 and 20-23 are vague and indefinite over the recitation of “diagnosing the subject” because the claims do not set forth what condition or disease is diagnosed.  	
Claims 1-3, 15, 16 and 20-23 are vague and indefinite over the recitation of detecting binding between the target genes and the probe because the claims recite detecting expression of the target genes and not the genes themselves. The claims should be amended to recite detecting the binding between the nucleic acids expressed by the target genes and the probe. 
	
	Maintained Claim Rejections - 35 USC § 112(a) –Written Description
9. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 15, 16 and 20-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a Written Description rejection.
Response to Remarks:
The response states that the claims have been amended to limit the target genes to genes in the Th2 pathway. It is argued that:
 “Example 6 describes at least eight genes (IL-4, IL-13, IL-31, TSLP, CCL17, CCL18, CCL26, CCL27) understood to be part of the Th2 pathway at the time of filing--a sufficiently large number of species in the genus to meet the requirements of 1 12(a).”

These arguments and the amendments to the claims have been fully considered but are not persuasive. The disclosure of 6 genes in the Th2 pathway does not appear to representative of the claimed genus of genes in the Th2 pathway whose two-fold increase in expression in lesional or non-lesional samples obtained by adhesive patch sampling is indicative of any disease or condition. The specification does not provide 
	Maintained Claim Rejections - 35 USC § 112(a) – Enablement
10. Claims 1-3, 15, 16 and 20-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods for detecting the expression level of nucleic acids in a skin sample from a subject suspected of having psoriasis comprising isolating RNA from a skin sample from the subject, wherein the skin sample comprises cells of the stratum corneum and wherein 
does not reasonably provide enablement for methods that detect the expression level of any genes that are upregulated or downregulated in skin samples, including lesional and non-lesion skin samples obtained from an adhesive patch as diagnostic of in atopic dermatitis  or any other condition or disease. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
 This rejection was previously set forth in the Office action of 27 July 2021 and is maintained for the reasons set froth therein.
Response to Remarks:
It is noted that those aspects of the prior rejection as they pertained to non-human subjects have been obviated by the amendment to the claims to recite “human subjects.” Those aspects of the prior rejection as they pertained to skin samples obtained by any means and particularly biopsy skin samples have been obviated by the amendment to the claims to recite obtaining the skin sample by applying an adhesive patch to the subject’s skin to obtain cells from the stratum corneum.

However, it is first noted that in responding to the written description rejection, the response does not identify IL-22, IL-31RA, IL-4R or IL-23A as genes in the Th2 pathway. Further, the provisional application does not indicate that an at least two-fold increase in the genes disclosed therein that are part of the Th2 pathway in either lesional or non-lesional adhesive skin samples is diagnostic of atopic dermatitis or any other disease or condition, as encompassed by the claims. As discussed in the rejection, in Figure 16A, the quantity of IL-31 in non-lesional samples is less than that in normal healthy skin samples from control subjects. Thus, the teachings in the specification make clear that a two-fold increase in IL-31 in a non-lesional sample would not be diagnostic of AD. 
The response argues that:
“Regarding the Office’s contention that not all immune pathway genes may be overexpressed in all samples tested (e.g., IL-4) does not indicate that the gene will be differentially expressed in patients having atopic dermatitis, Applicant notes the standard for enablement is not that every single potential embodiment within the scope of a claim be operative—especially if “undue experimentation was not involved in determining those embodiments that were operable.” MPEP 2164.08(b).” 

However, the disclosure in the specification that the Th2 pathway gene of IL-4 was not expressed in the adhesive patch samples from the patients with atopic 
     Thus, the specification identifies a limited number of mRNAs in the Th2 pathway that are expressed at two-fold or higher levels in adhesive patch samples obtained from lesional skin of human subjects having atopic dermatitis, as compared to normal, control skin samples. As discussed above, the teachings in the specification indicate that there is significant variation in expression results between lesional samples and non-lesional samples. See also, for example, Example 4 and Figures 25 and 26 with respect to the differences in expression results obtained in lesional versus non-lesional samples from psoriasis patients. Thus, it is highly unpredictable as to whether the results obtained with adhesive patch samples from lesional regions of the skin can be extrapolated to non-lesional regions of the skin. Further, as discussed in paragraph 9 above, the size of the genus of genes in the Th2 pathway is significantly large. It is also highly . 
Double Patenting
11. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 15, 16 and 20-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6, 16, 17,  23, 25-30 and 32-39 of copending Application No. 16/874,473 (reference application) in view of Benson et al (PGPUB 2007/0202540). Although the claims at the present claims and the claims of ‘473 are both inclusive of methods comprising obtaining a skin sample from a subject having / suspected of having atopic dermatitis by applying an adhesive patch to an area of the skin of the subject in a manner sufficient to adhere cellular material to the adhesive patch, wherein the cellular material comprises cells of the stratum corneum that comprise nucleic acids and removing the adhesive patch in a manner sufficient to retain the adhered cells to the adhesive patch; isolating nucleic acids from the skin sample; and detecting expression levels of the nucleic acids encoded by at least two target genes in the Th2 pathway, diagnosing the subject when the expression levels are increased at least two fold, and administering a therapeutic drug to the diagnosed subject, particularly wherein the therapeutic drug is an antibody, including an inhibitor of TNFalpha, and particularly the therapeutic drugs of Etanercept, Infliximab and Adalimumab.
The claims of ‘473 differ from the present claims in that they do not specify that the nucleic acids in the sample are detected by contacting the nucleic acids with a probe and detecting binding of the nucleic acids to the probe. 
However, Benson teaches a method comprising: collecting a tissue sample comprising cellular material from a non-lesional (unaffected / normal) area of skin from a subject suspected of having an autoimmune disease (e.g., atopic dermatitis, psoriasis and  lupus) using an adhesive patch sampling of cellular material from the stratum corneum that adhere onto an adhesive material on the adhesive patch, wherein the cellular material comprises nucleic acids; isolating nucleic acids from the tissue sample (e.g., para [0048]); and assaying the isolated nucleic acids to determine expression 
In view of the teachings of Benson, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have performed the detection method claimed in ‘473 by contacting the isolated nucleic acids with  probes that recognize the nucleic acids expressed by the two or more target genes and detecting binding of the probes to the isolated nucleic acids because this is a well-known, conventional and effective method for detecting the expression levels of target genes.
It is noted that for the present application, Applicant elected the single gene of IL-31, whereas in parent application 16/874,473 Applicant elected the combination of IL-13, IL-31 and TSLP.  While the current claims do not encompass the single gene of IL-31, if the claims were amended so that they were directed to methods that detect the single gene of IL-31, the obviousness-type double patenting rejection would still be appropriate (against those claims of ‘473 that recite the detection of the combination of IL-13, IL-31 and TSLP) since the present application is a continuation of 16/874,473. As set forth in 804.01, the prohibition against double patenting is only applicable in divisional applications filed as a result of a restriction requirement: 
35 U.S.C. 121 authorizes the Director to restrict the claims in a patent application to a single invention when independent and distinct inventions are presented for examination. The third sentence of 35 U.S.C. 121 prohibits the use of a patent issuing on an application in which a requirement for restriction has been made, or on an the protection of 35 U.S.C. 121 does not extend to all types of continuing applications, stating that "the protection afforded by section 121 to applications (or patents issued therefrom) filed as a result of a restriction requirement is limited to divisional applications." Pfizer, Inc. v. Teva Pharmaceuticals USA, Inc., 518 F.3d 1353, 1362, 86 USPQ2d 1001, 1007-1008 (Fed. Cir. 2008).

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Remarks:
The response requests that the rejection be held in abeyance until otherwise patentable subject matter is identified.
However, rejections are not held in abeyance. The rejection is maintained for the reasons set forth above.
Modified Claim Rejections - 35 USC § 103
12. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 15, 16, and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seibold et al (J Allergy Clin Immunol. 01 Feb 2017. Vol. 139. Issue 2, Supplement, Abstract 856, p. AB273) in view of Benson et al (PGPUB 2007/0202540; cited in the IDS).
Seibold teaches methods for identifying RNAs upregulated or down-regulated in skin samples obtained from patients having atopic dermatitis as compared to normal skin samples. Seibold analyzed non-lesional skin from AD patients and healthy controls using tape-stripping methods. It is reported that in AD subjects having a “immune-high” endotype that there is an increase in expression of type 2 cytokines CCL17, CCL22 and IL-13, as well as an increase in expression of IL4R, CSF1, CSF1R and FOXP3. Note that at least CCL17 and IL13 are genes in the Th2 pathway.
Seibold teaches determining gene expression levels by performing RNA sequencing. 

However, Benson teaches a method comprising: collecting a tissue sample comprising cellular material from a lesional and/or non-lesional (unaffected / normal) area of skin from a subject suspected of having atopic dermatitis using an adhesive patch sampling of cellular material from the stratum corneum that adhere onto an adhesive material on the adhesive patch, wherein the cellular material comprises nucleic acids; isolating nucleic acids from the tissue sample (e.g., para [0048]); and assaying the isolated nucleic acids to determine expression levels of the isolated nucleic acids (para [0009-0014], [0030], [0038], [0061], [0135], [0137], [0212] and [0244-0247]). Benson teaches that the method comprises contacting the isolated nucleic acids with a set of probes that recognize one or two or more genes involved in a cytokine-mediated immune or inflammatory response, detecting the amount of binding between the isolated nucleic acids and the probes and comparing the amount of binding to that of a control amount of binding (e.g., para [0015], [0085], [0212], [0217] and [0244-0247).
In view of the teachings of Benson, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Seibold so as to have detected elevated expression levels of CCL17 and IL-13 using probes that specifically bind to these genes in order to have provided an 
Regarding the recitation in the amended claims that an increase in expression of at least two-fold is used to diagnose the patient, Seibold teaches that there is an elevated level of expression of CCL17 and IL13 in the skin samples of the AD-immune-high subjects. Seibold does not specify that the elevated level is a two-fold increase as compared to a control, normal sample. However, it is well accepted in the art that a threshold fold change in expression is required for the result to be significant and it was well within the skill of the ordinary artisan to have determined the optimum level of an increase in expression that would be diagnostic of the AD-immune-high endotype, including an at least two-fold increase. Additionally, Benson (para [0127]) teaches that “It will be recognized that some amount of non-specific hybridization is unavoidable, but is acceptable provide that hybridization to a target nucleotide sequence is sufficiently selective such that it can be distinguished over the non-specific cross-hybridization, for example, at least about 2-fold more selective, generally at least about 3-fold more selective, usually at least about 5-fold more selective, and particularly at least about 10-fold more selective, as determined, for example, by an amount of labeled oligonucleotide that binds to target nucleic acid molecule as compared to a nucleic acid molecule other than the target molecule, particularly a substantially similar (i.e., homologous) nucleic acid molecule other than the target nucleic acid molecule.” Thus, it would have been obvious to one of ordinary skill in the art and well within the skill of the ordinary artisan to have detected at least a two-fold increase in expression because this 
Since Seibold teaches that elevated expression of CCL17, CCL22, IL-13, IL4R, CSF1, CSF1R and FOXP3 is correlated with the “immune-high” endotype of AD, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the method of Seibold to diagnose a subject as having or at risk of the “immune-high” endotype of AD in subjects showing elevated expression of at least the CCL17 and IL-13 target genes.
Regarding the recitation of administering a therapeutic drug to the diagnosed subject, and particularly an antibody, Seibold teaches that the AD patients in the “immune-high” endotype group with the elevated expression levels of CCL17 and IL-13, (as well as CCL22, IL4R, CSF1, CSF1R and FOXP3) “may experience persistent, non-lesional skin inflammation and thus would represent candidates for precision immune inhibition treatments.”
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method of Seibold so as to have included a step of administering a conventional immune inhibition treatment, including conventional antibodies treatments or a targeted therapy of an inhibitor of IL-13, to treat AD in subjects in which elevated expression of the target genes was detected since Seibold teaches that patients having non-lesional inflammation would be expected to benefit from such targeted / precise treatments. 

Regarding claim 3, the method of Seibold is necessarily one wherein the genes are used in a gene classifier because the gene expression levels are used in the method of Seibold would then be used to classify a sample as one that is from a subject likely to have AD.
Regarding claim 15, as well as the recitation in claim 1 that the sample comprises cells of the stratum corneum, in the absence of evidence to the contrary, the method of Seibold using tape stripping is considered to remove the cells of the outer layer of skin, which would necessarily include cells of the stratum corneum and particularly keratinocytes. 
Regarding claim 16, Seibold does not teach the quantity of nucleic acids isolated using the tape-stripping method. However, since the method was able to obtain sufficient RNA for sequencing, the method is considered to be one that obtains at least 1 picogram to 1 microgram of nucleic acids.
Alternatively, Benson teaches that the adhesive tape / patch method disclosed therein collects approximately 1 ng of RNA (e.g., para 0186]). Thereby, the method of Benson isolates an amount of nucleic acids between 100 picograms and 1 microgram. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Seibold so as to have used the adhesive tape method of Benson to collect the nucleic acid sample because Benson teaches that this is an effective method for non-invasively collecting sufficient quantities Response to Remarks:
The response states that “Seibold fails to teach or describe threshold increases in gene expression for genes of a specific pathway which would indicate a need for therapeutic treatment of atopic dermatitis. Instead, gene values are described only generically as “high” or “low”. A person skilled in the art, using the teachings of Seibold, would be unaware of which gene should be considered high/low, and how many of such genes in a high or low category would be needed to classify patients for diagnosis and treatment.”
These arguments are not persuasive. Seibold teaches “elevated” levels of expression of the Th2 pathway genes of CCl17 and IL-13. The ordinary artisan would have recognized that “elevated” would mean that the genes are expressed at higher level in those subjects diagnosed as having “AD-immune high.” The present claims include diagnosing the subject as having anything – any condition or disorder or any subtype of AD etc. Further, in view of the teachings of Benson (e.g. para [0127]) that at least about 2-fold increase in hybridization would be considered to be significant and above background, it would have been obvious to one of ordinary skill in the art and well within the skill of the ordinary artisan to have detected at least a two-fold increase in expression because this level of increase in expression, relative to a control sample, is conventionally viewed in the art as a diagnostically significant increase in expression. Further, to have determined the optimum level of an increase in expression that would be diagnostic of the AD-immune-high endotype, including an at least two-fold increase, . 
13. Claims 1-3, 15, 16 and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dyjack et al (J Allergy Clin Immunol. 06 Jan 2018. 141: 1298-13-9 and Supplemental Table 4) in view of Benson et al (PGPUB 2007/0202540; cited in the IDS).
Dyjack teaches methods for identifying RNAs upregulated or down-regulated in skin samples obtained from patients having atopic dermatitis as compared to normal skin samples (see abstract and p. 1299). Dyjack analyzed gene expression levels in skin samples from both lesional and non-lesional skin of AD patients and healthy controls using tape-stripping methods (p. 1299, col. 2). It is reported that nonlesional skin samples obtained by tape stripping reflects the disease status of AD patients (p. 1300, col. 2 to p. 1301, col. 1).  Dyjack teaches that 600 genes were differentially expressed in subjects with AD versus controls and identifies a subset of “29 significantly upregulated genes in AD tape strips that exhibited sufficient differences to separate patients with AD from healthy subjects” (p. 1305).  The 29 gene set included MMP9, 
Dyjack teaches determining gene expression levels by performing RNA AmpliSeq (p. 1300, col. 1). Dyjack does not teach detecting the upregulation of the genes in AD patients using a probe that specifically binds to RNA expressed by at least two of the target genes, and particularly the CCL22 and IL-13 genes.
However, Benson teaches a method comprising: collecting a tissue sample comprising cellular material from a lesional and/or non-lesional (unaffected / normal) area of skin from a subject suspected of having atopic dermatitis using an adhesive patch sampling of cellular material from the stratum corneum that adhere onto an adhesive material on the adhesive patch, wherein the cellular material comprises nucleic acids; isolating nucleic acids from the tissue sample (e.g., para [0048]); and assaying the isolated nucleic acids to determine expression levels of the isolated nucleic acids (para [0009-0014], [0030], [0038], [0061], [0135], [0137], [0212] and [0244-0247]). Benson teaches that the method comprises contacting the isolated nucleic acids with a set of probes that recognize one or two or more genes involved in a cytokine-mediated immune or inflammatory response, detecting the amount of binding between the isolated nucleic acids and the probes and comparing the amount of binding 
In view of the teachings of Benson, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Dyjack so as to have detected elevated expression levels of the two or more target genes identified by Dyjack, including the CCL21 and IL-13 genes, using probes that specifically bind to these genes in order to have provided an equally effective means for determining the expression levels of the target genes in skin samples obtained by tape-stripping. 
Regarding the recitation in the amended claims that an increase in expression of at least two-fold is used to diagnose the patient, Dyjack teaches that IL13 levels are increased 5.5 fold and CCL22 levels are increased 4 fold in AD patients having the type 2-high endotype. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have diagnosed subjects having at least a two-fold increase in expression of Il13 and CCL22, and particularly about a 5-fold increase in expression of IL13 and about a 4-fold increase in expression of CCL22, as having AD type 2-high endotype since Dyjack teaches that these levels of increases in expression were detected in AD subjects having the type 2-high enodtype.
Regarding the recitation of administering a therapeutic drug to the diagnosed subject, Dyjack does not teach treating the patients identified as having an elevated level of expression of the target genes, and particularly the IL13 and CCL22 genes, by administering a therapy to treat AD, and particularly a therapy that comprises an antibody.

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method of Dyjack so as to have included a step of administering a conventional therapy to treat AD, including antibody therapies such as dupilumab, which is an inhibitor of IL-13 (inhibitor of IL-13 signaling), to thereby provide more targeted therapies and early treatment intervention for patients identified as having  the “type 2-high endotype” of AD based on elevated expression of the targeted genes of IL13 and CCL22 identified by Dyjack.
Regarding claim 2, Dyjack teaches comparing the gene expression level in the target gene in the skin sample from the patient to that in a sample of normal skin from a healthy control subject (e.g., Figure 2 and p. 1300).
Regarding claim 3, the method of Dyjack is necessarily one wherein the genes are used in a gene classifier because the gene expression levels are used in the method of Dyjack would then be used to classify a sample as one that is from a subject likely to have AD.
Regarding claim 15, Dyjack teaches that the tape stripping method obtains cells from the stratum corneum (e.g., Figure 1; p. 1299, col. 1 and p1307, col. 2, which layer necessarily includes keratinocytes. 

Alternatively, with respect to each of the claims, as well as claim 16, Benson teaches that the adhesive tape / patch method disclosed therein collects approximately 1 ng of RNA (e.g., para 0186]). Thereby, the method of Benson isolates an amount of nucleic acids between 100 picograms and 1 microgram. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Dyjack so as to have used the adhesive tape method of Benson to collect the nucleic acid sample because Benson teaches that this is an effective method for non-invasively collecting sufficient quantities of RNA whose quantity can be measured using nucleic acid probes.Response to Remarks:
The response states:
“However, the methods of Dyjack resulted in a need for significant repeat sampling, due to a failure in generating a usable transcriptome. Dyjack at 12. Dyjack’s proposed solution to this problem is to “improve the sampling and extraction procedure” rather than change the analysis workflow (i.e., use probe binding methods as allegedly taught by Benson)—a person skilled in the art is taught by Dyjack to continue to optimize sampling methods instead of the method of claim 1 which recites: “contacting the isolated nucleic acids with a probe that recognizes nucleic acids expressed by the at least two or more target genes, and detecting binding between the least two or more target genes and the probe.”

These arguments have been fully considered but are not persuasive. First, it is not clear as to what is meant by “Dyjack at 12.” Page 12 of the Dyjack publication includes a list of references. Secondly, Dyjack teaches that there was a lack of RNA in 
The response further argues “Dyjack fails to describe any change in expression for some genes of the Th2 pathway (CCL17, IL-22, IL-31RA, IL-23 A), even when measured (e.g., IL-31, TSLP). Dyjack at Figure 3C.” However, there is no requirement for Dyjack to indicate what change in level of expression was detected for every Th2 pathway gene identified therein since Dyjack teaches that IL13 levels are increased 5.5 fold and CCL22 levels are increased 4 fold in AD patients having the type 2-high endotype (see, e.g. abstract). Further, Figure 3C does teach the fold change for IL13, as well as additional genes in the Th2 pathway, wherein the genes in darker colors (the original document is in color) represent a log2-fold change in the 4-8 fold range.

New Grounds of Rejection:
14. Claims 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seibold et al (J Allergy Clin Immunol. 01 Feb 2017. Vol. 139. Issue 2, Supplement, Abstract 856, p. AB273) in view of Benson et al (PGPUB 2007/0202540; cited in the IDS) and further in view of Thijs et al (J Allergy Clin Immunol. April 2017. 140: 730-737).
The teachings of Seibold and Benson are presented above. As discussed above, Seibold teaches that the AD patients in the “immune-high” endotype group having elevated expression levels of CCL17 and IL-13, (as well as CCL22, IL4R, CSF1, CSF1R and FOXP3) “may experience persistent, non-lesional skin inflammation and thus would represent candidates for precision immune inhibition treatments.”
Seibold does not teach treating the AD “immune-high” endotype group with the IL-13 inhibitor of Lebrikizumab or Tralokinumab.
Further, Thijs teaches that AD patients having high TH2 cytokine levels “represent ideal patients for TH2-targeting drugs that are currently being tested, including the anti–IL-4 receptor α antibody dupilumab and the anti–IL-13 antibodies lebrikizumab and tralokinumab” (p.735, col. 1).  Thjis teaches the importance of identifying the particular endotype of AD patients when selecting a biologic to treat AD to provide more personalized treatment of patients with AD (e.g. abstract and p. 736, col. 1)).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method of . 
15. Claims 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dyjack et al (J Allergy Clin Immunol. 06 Jan 2018. 141: 1298-13-9 and Supplemental Table 4) in view of Benson et al (PGPUB 2007/0202540; cited in the IDS).
The teachings of Dyjack and Benson are presented above. As discussed above, Seibold teaches that the AD patients in the “immune-high” endotype group having elevated expression levels of CCL17 and IL-13, (as well as CCL22, IL4R, CSF1, CSF1R and FOXP3) “may experience persistent, non-lesional skin inflammation and thus would represent candidates for precision immune inhibition treatments.”
Dyjack does not teach treating the AD “immune-high” endotype group with the IL-13 inhibitor of Lebrikizumab or Tralokinumab.
However, Dyjack does teach two-fold increase in expression of IL13 and CCL22, in subjects having the AD type 2-high endotype 
Dyjack teaches the importance of the methods disclosed therein to identify patients having the “type 2-high endotype” group with the elevated expression levels of particular target genes in view of the availability of targeted biological therapies (p. 1305).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method of Dyjack so as to have administered the particular therapeutic drug of  Lebrikizumab or Tralokinumab to those patients with the AD “type 2-high endotype” having elevated levels of IL-13 and CCL2 expression, since they are monoclonal antibodies that specifically inhibits IL-13, and thereby provide a targeted / “precision” therapy against IL-13. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLA J MYERS/Primary Examiner, Art Unit 1634